EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 14 and their dependents are allowable. The restriction requirement between inventions in claim 1-6 and 14-20 and claims 7-13 as set forth in the Office action mailed on 12/2/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between groups 1 and 2 has been withdrawn.  Claims 7-13 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim, as amended below.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lisa Norton on 3/12/2021.

The application has been amended as follows: 

IN THE CLAIMS
	In claim 7, line 2, the words “exercise activity” have been replaced with --exercise and/or physical activity goal--. 
	In claim 7, line 5, the words “retrieving exercise and/or physical activity criteria for a user” have been replaced with --retrieving, from a database in communication with the processor, exercise and/or physical activity goal parameters for a user, wherein the exercise and/or physical activity goal parameters comprise obtaining a predetermined 
	In claim 7, line 6, in between the words “retrieving” and “electronic charge approval”, the following has been added: --,from the database,--. 
	In claim 7, line 6, the word “criteria” has been deleted and replaced with --parameters--. 
	In claim 7, line 7, the word “approval criteria” has been deleted and replaced with --approval parameters--. 
	In claim 7, line 7, the words “physical activity criteria” have been replaced with --physical activity goal parameters--. 
	In claim 7, line 8, the words “criteria has” have been deleted and replaced with --goal parameters for the user have--. 
	In claim 7, line 11, before the word “authorizing”, the following has been added: --based on the measured motion data and/or measured heart rate data, and price data 
	In claim 7, line 12, the word “criteria” has been deleted and replaced with --parameters--. 
	In claim 7, line 12, the word “has” has been replaced with --have--. 
	In claim 8, line 3, the words “criteria has” have been replaced with --parameters have--. 
	In claim 9, line 2, the word “criteria” has been deleted and replaced with --parameters--. 
	In claim 14, line 2, the word --goal-- has been added between “activity” and the comma “,”. 
	In claim 14, line 5, the word “rule” has been replaced with --goal--. 
	In claim 14, line 9, the word “rule” has been deleted. 
	In claim 14, line 10, the word “rule” has been replaced with --goal--. 
	In claim 14, line 11, the word “rule” has been replaced with --goal--. 
	In claim 14, line 17, the word “rule” has been deleted. 
	In claim 18, line 2, the word “rule” has been deleted and replaced with --goal--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s argument that the claim, when considered as a whole, improves the field of electronic payments by, for example, allowing the user of the electronic payment to tie exercise and/or activity goals to electronic purchases is persuasive. Examiner notes that in in step 325 the customer can attempt to make a charge with a credit card and/or debit card. In step 330, the system can determine whether the attempted charge is authorized (e.g., whether or not the activity/health rules match for the transaction to be authorized). If not, the process can move to step 335 where normal authorization rules apply. If yes, the process can move to step 340, where it can be determined whether the customer has met their health goals. If yes, the process can return to step 335. If not, the process can move to step 345, where a charge can be declined.” Therefore, when considering the claim as a whole, the claim is patentable under 35 USC 101, as the judicial exception is integrated into a practical application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Thanh can be reached on (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784